DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark(s)
2.	The present office action is made in response to the submission of the Information Disclosure Statement, hereafter, IDS, by applicant on 8/27/2021. The present office action is almost identical to the office action of 7/23/2021 except the Reason for Allowance is modified in response to the IDS of 8/27/2021.
Response to Amendment of 7/8/2021 
3.         The present office action is made in response to the amendment of 7/8/2021. It is noted that in the mentioned amendment, applicant has amended claim 1. There is not any claim being added into or canceled from the application. The pending claims are claims 1, 3, and 5-14 (Note that claims 4 and 15 were canceled in the amendment of 11/20/2020, and claim 2 was canceled in the amendment of 12/5/18).
Response to Arguments
4.         The amendments to the claim 1 as provided in the amendments of 7/8/2021 and applicant’s arguments provided in the mentioned amendment, pages 6-9, have been fully considered and are sufficient to overcome the rejection of claims 1, 3 and 9-10 under 35 U.S.C. 103 as being unpatentable over Sando et al (WO 2011/152064) in view of Naya et al (US Publication No. 2002/0127706), and Sejkora (US Patent No. 6,700,716), and the rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Sando et al in view of Naya et al, 
Election/Restrictions
5.         Claim 1 is allowable. The restriction requirement among Inventions I-III, as set forth in the Office action mailed on 4/19/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/19/2018 is now withdrawn.  Claims 5-6 and 7-8, directed to Inventions II and III, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
7.         In the claims:
In each of claims 5-8: on line 1 of each claim, changed the status indicator of each claim from “(Withdrawn/Previously Presented)” to --(Previously Presented)--.
Allowable Subject Matter
8.         Claims 1, 3 and 5-14 are allowed.
9.         The following is an examiner’s statement of reasons for allowance:
The prism as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the reference No. WO 2011/152064, the US Publication No. 2002/0127706, and the US Patent No. 6,700,716 by the limitations related to the surface roughness of the sink-mark surface of the prism as recited in the feature thereof “a surface roughness … 0.5 µm. It is noted that while a prism having an incident surface, a reflection surface having a metal film formed thereon, an emission surface, and a surface opposing the reflection surface which surface acts as a sink-mark surface and has a convexity-configuration facing the reflection surface is disclosed in the combined product of the mentioned prior art; however, the prior art in combination does not disclose that the prism has a surface roughness with the condition as claimed.
The prior art and the Office action issued by European Office listed in the IDS filed by applicant on 8/27/2021 have been considered. It is noted that the reference, i.e., WO 2013/146615, used in the Office action issued by the European Office does not disclose that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872